OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Gammarino, Appellee, v. Hamilton County Board of Revision;
Rhodes, Auditor, Appellant.
[Cite as Gammarino v. Hamilton Cty. Bd. of Revision
(1994),        Ohio St.3d      .]
Taxation -- Real property valuation -- Complaint filed with
     board of revision -- R.C. 5715.19(A)(2), applied.
     (No. 93-2272 -- Submitted September 9, 1994 -- Decided
December 30, 1994.)
     Appeal from the Board of Tax Appeals, No. 92-B-1402.
     Appellee, Al Gammarino, objected to the valuation of
certain real property as determined by the Auditor of Hamilton
County for tax year 1990 and filed a complaint with the
Hamilton County Board of Revision. The board dismissed the
complaint for lack of standing and Gammarino appealed to the
Board of Tax Appeals ("BTA"). That appeal was dismissed
because Gammarino failed to file a timely notice of appeal.
Tax year 1990 was the first year of a triennium.
     For tax year 1991 Gammarino filed the instant complaint
with the board of revision, again challenging the valuation of
the same parcel. The board dismissed the complaint for lack of
prosecution, because Gammarino failed to appear for the board
of revision hearing despite having received notice of the
hearing. Again, Gammarino appealed to the BTA.
     At the BTA hearing, the auditor moved to dismiss the
appeal under R.C. 5715.19(A)(2), asserting that the valuation
fixed for the first year of the triennum applied to subsequent
years. The auditor contended also that the appeal should be
dismissed because Gammarino had failed to appear at the board
of revision hearing or otherwise participate before the board
of revision.
     The BTA denied the auditor's motion, finding that the
board of revision lacked the statutory authority to dismiss the
complaint and was required by R.C. 5715.19 to determine the
value of the subject property. The BTA reinstated Gammarino's
complaint and remanded the cause to the board of revision for a
determination of value.
     The cause is now before this court on appeal as of right.

     Joseph T. Deters, Hamilton County Prosecuting Attorney ,
and Thomas J. Scheve, Assistant Prosecuting Attorney, for
appellant.

     Per Curiam. The decision of the BTA is unreasonable and
unlawful and it is reversed.
     R.C. 5715.19(A)(2) prohibits a person from filing a
complaint as to the valuation of property if the person "filed
a complaint against the valuation * * * for any prior tax year
in the same interim period, unless the person * * * alleges
that the valuation * * * should be changed due to one or more
of the following circumstances that occurred after the tax lien
date for the tax year for which the prior complaint was filed
and that the circumstances were not taken into consideration
with respect to the prior complaint:
     "(a) The property was sold in an arm's length transaction
* * *;
     "(b) The property lost value due to some casualty;
     "(c) Substantial improvement was added to the property;
     "(d) An increase or decrease of at least fifteen per cent
in the property's occupancy has had a substantial economic
impact on the property."
     R.C. 5715.19(A)(2) further states: "'interim period'
means, for each county, the tax year to which section 5715.24
of the Revised Code applies and each subsequent tax year until
the tax year in which that section applies again."
     R.C. 5715.19(A)(2) clearly provides that only one
complaint can be filed during each interim period absent any
showing of a change in circumstances as described in R.C.
5715.19(A)(2)(a) through (d). Gammarino never disputed that he
had failed two complaints within the same interim period, and
in his second complaint, he failed to assert the applicability
of any of the circumstances enumerated in R.C. 5715.19(A)(2)(a)
through (d).
     Therefore, the BTA erred in failing to grant the auditor's
motion to dismiss Gammarino's appeal on the basis that a
complaint for the first year of the same triennium had already
been filed.
     The decision of the BTA refusing to dismiss the complaint
and requiring the board of revision to make a determination as
to the value of the subject property is unreasonable and
unlawful and it is reversed.
                                     Decision reversed.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E.
Sweeney and Pfeifer, JJ., concur.